DETAILED ACTION
 					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-7 and 21-33 are pending. Claims 8-20 are canceled. Claims 1-6 are currently amended. Claims 21-33 are new per Applicant’s amendment filed on March 12, 2021.
Response to Arguments
Objection to specification is withdrawn in view of the amendment to specification filed on March 12, 2021, see end of page 11.
Objections to claims 3 -5 are withdrawn in view of the amendment to claim filed on March 12, 2021, see page 12, 2nd ¶.
Rejections to claims 5 and 6 under USC 112 (b) for insufficient antecedent basis are withdrawn in view of the amendment to claim filed on March 12, 2021, see page 12, 3nd ¶.
Rejections to claim 6 under USC 112 (a) for lack of enablement stands.  Applicant’s amendment to claim filed on March 12, 2021, see page 12, 3nd ¶, did not address the central point of the issue.  In summary, the claim infers a coordinating node exchanging key with a third node that is removed from the network in previous step. Applicant merely replaced the phrase “at least one removed” with “ third” leaving the claim structure same as the original claim.  Furthermore, applicants instant specification, that is most related to the limitation [0063], doesn’t provide support for the amended claim.  

Applicant’s arguments with respect to 103 rejection, see pages 8-12, filed on March 12, 2021, have been considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   New grounds of rejection are added to overcome amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear,
concise, and exact terms as to enable any person skilled in the art to which it
pertains, or with which it is most nearly connected, to make and use the same, and
shall set forth the best mode contemplated by the inventor or joint inventor of
carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact
terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as
failing to comply with the enablement requirement. The claim(s) contains subject matter which
was not described in the specification in such a way as to enable one skilled in the art to which
it pertains, or with which it is most nearly connected, to make and/or use the invention.
The test of enablement is given in MPEP 2164.01. In re Wands, 858 F.2d 731, 737, 8 USPQ2d
1400, 1404 (Fed. Cir. 1988) gave a series of factors for consideration to determine whether
sufficient information existed regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention and whether any necessary
experimentation is "undue". In reviewing the claimed limitation under the Wands factors, how
is one of ordinary skill in the art able to ascertain removing  “a third distributed node” and subsequently “exchanging a first key” with  “a third distributed node”, which is removed from the network in prior step.  Furthermore, Applicant’s instant specification, that is most relevant to the specific limitation [0063], doesn’t provide support for the amended claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Mota et al. (US 20150193695 A1, hereafter Cruz), in further in view of Fujinami Yorihisa  (JPH0738555A, hereafter Yorihisa )
Regarding to claim 1, (Currently Amended) Cruz teaches a method for distributed training in a parameter dataset, ([0069]  a mechanism is defined for sharing the learning machine model (e.g., ANN, etc.) that is being trained, to perform a distributed training of the model (parameter dataset) that will globally consider all the training sets.) 
the method comprising: receiving, by a plurality of distributed nodes ([Abstract] receive model parameters from a first training device (i.e. first distributed node) in the set (plurality of distributed nodes).  and at least one coordinating node  ([0081] NMS or network controller ( i.e. coordinating node)) , a parameter dataset, ([0070] the techniques herein use different and independent datasets for the training, effectively using all this datasets without the necessity of transferring them (e.g., just the parameters of an ANN are transferred between training entities).) wherein the parameter dataset comprises weight changes for an artificial-intelligence model; ([0087]  Optionally, the current weights of the ANN can also be sent) training, by the first distributed node, the parameter dataset based on a training data record for the first distributed node to obtain a trained parameter dataset; ([0132] the received model is trained in step 815 using the device's local dataset (i.e. training data record). In step 820, by the first distributed node, the  trained parameter dataset to [[a]] the second distributed node.  [0105] Outgoing TE (i.e. a Training Entity is a distributed node), which the model has to be sent after local training); [0132] the received model is trained in step 815 using the device's local dataset (i.e. training data record). In step 820, the newly generated model parameters are then sent to another training device (i.e. second distributed node) and procedure 800 ends at step 825)
Cruz doesn’t explicitly teach decrypting, by the first distributed node, the parameter dataset using a key for the first distributed node; decrypting, by the first distributed node, the parameter dataset using a key for the first distributed node; 
Yorihisa  from analogues endeavor teaches decrypting, by the first distributed node, the parameter dataset using a key for the first distributed node; ([0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C11 and exchanging secret message (decrypting) without trusting another computer.   //Examiner remark: sharing of secret message/data using public/private key comprises encrypting with public key and decrypting with a private key. Computer C21 decrypts the secret message sent from computer C11 using its own private key.  Computer C11 encrypts data for computer C21 using the public key of C21.  Computer C21 decrypts the secret message using its private key. A computer/node decrypting a secret data using its own private key, wherein the secret data is encrypted with its own public key is a standardized public/private key cryptography as notes in [0045].)encrypting, by the first distributed node, ; ([0053, 0054] discloses computers C21 ( i.e. first distributed node) teaching its public key to C11 and exchanging secret message (encrypting) without trusting another computer.); 0056] In FIG. 4, computers C0, C1, C2, ... are stationary computers, and C11, C12, ... C21, C22, ... are stationary or movable computers. Each computer can obtain the encryption conversion equation Ek and the decryption conversion equation Dk 'from the keys K and K' and execute them. These computers are included in a computer network system, and each computer can send messages (encrypted parameter data set) to other computers in the system. //Examiner remark:  Since each computer (each node) can learn and teach its public Key to any node in the network, they can encrypt the data to specific computer using receiver node’s public key and it can only be decrypted using the receiver node’s private key, which only the receiver possesses. This is industry standard public/private cryptographic method as cited in [0045]) 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa, an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node communication as taught by Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 2, (Currently Amended) the method according to claim 1, the combination of Cruz and Yorihisa  teaches claim 1.Cruz doesn’t explicitly teach wherein the 
  	Yorihisa  from analogues endeavor teaches wherein the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Yorihisa  into the teachings of Cruz to guarantee the confidentiality and authenticity of communication between to computers, as taught by Yorihisa  [0003].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in computing network is a well-established and widely used cryptography method.
Regarding to claim 3. (Currently Amended) The method according to claim 1, the combination of Cruz and Yorihisa  teaches claim 1.Cruz doesn’t explicitly teach wherein the first distributed node exchanges a first key with the second distributed node, wherein the first key determines encryption and decryption between the first distributed node and the second distributed node.  
Yorihisa teaches wherein the first distributed node exchanges a first key with the second distributed node, wherein the first key determines encryption and decryption between the first distributed node and the second distributed node.  ([0011] discloses the public key is directly exchanged at the destination of the host computer (i.e. key is exchanged between first and second nodes) without providing a new connection (without additional steps of going through the controller/coordinator)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious a person with ordinary skill in the art to incorporate the teachings of Yorihisa into the teachings of Cruz to guarantee the confidentiality and authenticity of communication, as taught by Yorihisa  [0003].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 4,  (Currently Amended) The method according to claim 1, the combination of Cruz and Yorihisa  teaches claim 1.  
Cruz teaches wherein the first distributed node receives a first IP address of the second distributed node
Regarding to claim 5, (Currently Amended) The method according to claim 1, the combination of Cruz and Yorihisa teaches claim 1.  
Cruz teaches further comprising: adding at least one new distributed node to the network a location of the at least one new distributed node and checks (0021] discloses the use of a DHCP server (i.e. Dynamic Host Configuration Protocol service used by the NMS service to dynamically authenticate assign IP addresses to network devices) as part of the coordinator node function to issue and maintain a unique IP address to all nodes in the network.)
exchanging a second IP address between the at least one new distributed node and both the first distributed node and the second distributed node.  (0021] discloses the use of a DHCP server (i.e. Dynamic Host Configuration Protocol service used by the NMS service to dynamically authenticate assign IP addresses to network devices) as part of the coordinator node function to issue and maintain a unique IP address to all nodes in the network.)Cruz doesn’t explicitly teach: removing [[the]] a first key between the first distributed node and the second distributed node; exchanging a second key between the at least one new distributed node and both the first distributed node and the second distributed node; 
Yorihisa teaches removing [[the]] a first key between the first distributed node and the second distributed node; ([0014] When the first communication device is changed from one group to another group ( i.e. adding a new node to a new group), the name and the public key of the deleted first communication device stored in the second communication device of the previous group (i.e. first key between first and second distributed nodes) are deleted.) exchanging a second key between the at least one new distributed node and both the first distributed node and the second distributed node; ([0014] The name and public key of the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious a person with ordinary skill in the art to incorporate the teachings of Yorihisa into the teachings of Cruz to provide a decentralized key management method that efficiently support large devices in a distributed network, as taught by Yorihisa  [0009].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 6. (Currently Amended) The method according to claim 1, the combination of Cruz and Yorihisa  teaches the limitation as described in claim 1.
Cruz teaches, so far as the claim can be understood, further comprising: removing a third distributed node from the network, wherein removing comprises: the at least one coordinating node checking for a partitioned network;  ([0102] the NMS may advantageously take into account the routing topology (i.e. network link statuses and identify any partitioned network) shared among the TEs (i.e. all nodes), in order to find the shortest path traversing all TEs in C' (i.e. candidate nodes). Optionally the NMS/controller may take into account the activity of each TE (i.e. each node), [0097] Then, TEs with superfluous datasets can also be removed by the NMS from the list C. Such pre-preprocessing would allow for not including in C TEs that would add little value during training.)  Cruz doesn’t explicitly teach exchanging third distributed node.  
Yorihisa  teaches exchanging third distributed node.  ([0014] when the first communication device is changed from one group to another group, the name and the public key of the deleted first communication device stored in the second communication device of the previous group are deleted.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious a person with ordinary skill in the art to incorporate the teachings of Yorihisa  into the teachings of Cruz to provide efficient key management system that can support large distributed devices where devices join or change groups creates congestion if key management is centralized, as taught by Yorihisa  [0009].
Regarding to claim 7,  (Original) The method according to claim 1,  the combination of Cruz and Yorihisa  teach the limitation as described in claim 1.
Cruz teaches wherein the first distributed node and the second distributed node are connected by at least one data line, wherein the first distributed node and the second distributed node are connected to the at least one coordinating node.  ([0021] FIG. 1 and Fig.3 disclose schematic block diagrams of an example computer network 100 illustratively comprising nodes, servers, Field area routers and NMS/Controller  interconnected by various methods of communication including LAN, WAN and wireless links.)
Regarding to claim 21,  (New) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to perform a 
Cruz teaches receiving, by a first distributed node of a distributed computing network that comprises a plurality of distributed nodes,  ([0076] A Training Entity (TE) may be a Field Area Router (FAR), Switch, or other device storing an available dataset capable of performing the training of a machine learning model, such as an ANN (Artificial neural network).) a parameter dataset for an artificial-intelligence model; ([0072] discloses training using parameter model (parameter dataset)) adding, by the first distributed node, a first parameter dataset to the parameter dataset to create an updated parameter dataset; ([0132] the received model is trained in step 815 using the device's local dataset (i.e. first distributed node training on received parameter dataset data record).  and transmitting, by the first distributed node, 
Cruz doesn’t explicitly teach decrypting, by the first distributed node, the parameter dataset using a first key associated with the first distributed node; encrypting, by the first distributed node, the updated parameter dataset using a second key associated with a second distributed node of the distributed computing network;
Yorihisa  teaches decrypting, by the first distributed node, the parameter dataset using a first key associated with the first distributed node; ([0052 ] each computer prepares a correspondence table (table) between the name of the computer that has known the public key and the public key, and the name of the computer trusted to know the public key. [0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C21 and exchanging secret message without trusting another computer.//examiner remark: Computer C21 decrypts the secret message sent from computer C11 using its own private key.  Decrypting a secret data using a private key that is encrypted with its own public is a well-established and standardized public/private key cryptography method.)
encrypting, by the first distributed node, the updated parameter dataset using a second key associated with a second distributed node of the distributed computing network;  ([0053, 0054] discloses computers C21 ( i.e. teaching its public key to C21 and exchanging secret message without trusting another computer.); 0056] In FIG. 4, computers C0, C1, C2, ... are stationary computers, and C11, C12, ... C21, C22, ... are stationary or movable computers. Each computer can obtain the encryption conversion equation Ek and the decryption conversion equation Dk 'from the keys K and K' and execute them. These computers are included in a computer network system, and each computer can send messages to other computers in the system. //Examiner remark:  Since each computer (each node) can learn and teach its public Key to any node in the network, they can encrypt the data to specific computer using its public key and it can only be decrypted using the receiver’s private key, which only the receiver possesses.) 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa, an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 22, (New) The computer program product of claim 21, the combination of Cruz and Yorihisa teach the limitation as described in claim 21.  
Cruz teaches wherein the first distributed node receives the artificial-intelligence model from a coordinating node, ([0129] as shown in FIG. 6B, the NMS (i.e. controller) may send the above model parameters to the first TE selected to perform the collective training.) wherein the parameter dataset received by the first distributed node includes initial data ([126-129] discloses initial data that can be sent to the first TE ( first distributed node) , and wherein the method further comprises: removing, after each distributed node of the plurality of distributed nodes has added data to the parameter dataset, the initial data from the parameter dataset;  ([0114] Then, after receiving the ANN or other model parameters from the first incoming TE, the sample indicated by the first element of the received Training Sequence (TS) in Collect_Sin, is used for optimization and the resulting ANN is sent to the first outgoing TE. After performing this step, the first element of each sequence is removed (initial data from the parameter data set.) and publishing the artificial-intelligence model.  ([0069] … a mechanism is defined for sharing (i.e. publishing) the learning machine model (e.g., ANN, etc.) that is being trained, to perform a distributed training of the model that will globally consider all the training sets. In other words, the machine learning model will generally be trained using all phenomena observed in all datasets, thus allowing for the computation of a significantly 
Regarding to claim 23, (New) Cruz teaches the computer program product of claim 22, wherein the publishing the artificial- intelligence model is performed by the coordinating node.  (([0069]  a mechanism is defined for sharing the learning machine model (e.g., ANN, etc.) that is being trained, to perform a distributed training of the model (parameter dataset) that will globally consider all the training sets. [0115] … the first TE has the NMS as first incoming TE and the last has the NMS (i.e. controller) as outgoing TE. (Examiner remark: the outgoing TE transmits aggregated ANN model to NMS/controller for publishing as a global model)
Regarding to claim 24,  (New) The computer program product of claim 22, wherein the publishing the artificial- intelligence model is performed by one of the plurality of distributed nodes.  ([0081] Step 1: A TE (i.e. one of distributed nodes.)  interested in starting a collective training (publishing an AI model) sends a newly specified training request message, Collec_Req( ) to the NMS, as depicted in FIG. 5A. For example, the TE may initiate collective training because the current ANN was trained a long time ago, because a decrease in the performance of the ANN has been detected, etc. //Examiner remark: a node can start and publish an AI model that meets his requirements.)
Regarding to claim 25,  (New) The computer program product of claim 21, the combination of Cruz and Yorihisa  teach the limitation as described in claim 21.  
Cruz teaches wherein the method further comprises: receiving, by the first distributed node, from a coordinating node, an identifier for the second distributed node;  ([0101] Step 1: The controller/NMS may first determine the random sequence of iterations for covering the whole Cruz doesn’t explicitly teach receiving, by the first distributed node, the second key from the second distributed node using the identifier for the second distributed node.  
Yorihisa  teaches receiving, by the first distributed node, the second key from the second distributed node using the identifier for the second distributed node.  ([0052 ] each computer prepares a correspondence table (table) between the name of the computer that has known the public key and the public key, and the name of the computer trusted to know the public key. [0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C21 and exchanging secret message without trusting another computer).
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa , an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node communication as taught by Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 26, (New) The computer program product of claim 21, the combination of Cruz and Yorihisa  teach the limitation as described in claim 21.  
Cruz teaches wherein the method further comprises: determining, by a coordinating node, that [0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C11 and exchanging secret message without trusting another computer.  wherein the first new key allows the first distributed node to encrypt data such that the new distributed node can decrypt the data;  ([0053] Then, a secret message can be sent from the computer C11 to the computer C21 without trusting the other computers .  //Examiner remark: Computer C21 decrypts the secret message sent from computer C11 using its own private key.  Computer C11 encrypts data for computer C21 using the public key of C21.  A computer/node decrypting a secret data using its own private key, wherein the secret data is encrypted with its own public key is a standardized public/private key cryptography.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa , an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node communication as taught by Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 27, (New) Cruz teaches the computer program product of claim 26, wherein the method further comprises: providing, by the coordinating node, a first IP address ([0021] discloses the use of a DHCP server (i.e. Dynamic Host Configuration Protocol service) as part of the coordinator node function to issue and maintain a unique IP address to all nodes in the network.)
Regarding to claim 28, (New) A system comprising: Cruz teaches a coordinating node;  ([0089] NMS/Controller) 
and a distributed network coordinated by the coordinating node ([0089] NMS/control coordinating to perform collective training.),  the distributed network having a plurality of distributed nodes ([Abstract] In one embodiment, a device determines that a machine learning model is to be trained by a plurality of devices in a network.), wherein each of the plurality of distributed nodes is communicatively coupled to two other distributed nodes ([0009] FIG. 1 illustrates an example communication network), wherein each respective distributed node is configured to perform a method comprising: 
receiving a parameter dataset from a first distributed node;([Abstract] receive model parameters from a first training device (i.e. first distributed node) in the set)  adding a new set of data to the parameter dataset to create an updated parameter dataset; ([Abstract]  to receive model parameters from a first training device in the set, use the parameters with at least a portion of the local set of training data (i.e. adding new set of data) to generate new model parameters, and forward the new model parameters to a second training device in the set)
transmitting the 
Cruz doesn’t explicitly teach  decrypting the parameter dataset using a first key associated with the respective distributed node;  encrypting the updated parameter dataset using a second key associated with a second distributed node of the plurality of distributed nodes;  and encrypting, by the first distributed node, the trained parameter dataset using a public key for a second distributed node in the network, wherein the second distributed node is different than a node that sent the parameter dataset to the first distributed node; 
Yorihisa teaches decrypting the parameter dataset using a first key associated with the respective distributed node; ([0052 ] each computer prepares a correspondence table (table) between the name of the computer that has known the public key and the public key, and the name of the computer trusted to know the public key. [0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C21 and exchanging secret message without trusting another computer.//examiner remark: Computer C21 decrypts the secret message sent from computer C11 using its own private key.  Decrypting a secret data using a private key that is encrypted with its own public is a well-established and standardized public/private key cryptography method.)
 encrypting the updated parameter dataset using a second key associated with a second distributed node of the plurality of distributed nodes;  and encrypting, by the first distributed node, the trained parameter dataset using a public key for a second distributed node in the network, wherein the second distributed node is different than a node that sent the parameter dataset to the first distributed node; ([0053, 0054] discloses computers C21 ( i.e. teaching its 0056] In FIG. 4, computers C0, C1, C2, ... are stationary computers, and C11, C12, ... C21, C22, ... are stationary or movable computers. Each computer can obtain the encryption conversion equation Ek and the decryption conversion equation Dk 'from the keys K and K' and execute them. These computers are included in a computer network system, and each computer can send messages to other computers in the system. //Examiner remark:  Since each computer (each node) can learn and teach its public Key to any node in the network, they can encrypt the data to specific computer using its public key and it can only be decrypted using the receiver’s private key, which only the receiver possesses.) 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa , an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node communication as taught by Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 29,  (New) The system of claim 28, the combination of Cruz and Yorihisa  teach the limitation as described in claim 28.  
Cruz teaches the wherein the distributed network is arranged in a ring network topology such that the parameter dataset is transmitted around the ring of distributed nodes ([0009, 00011] referring to Figures 1 and 3, respectively, discloses a distributed interconnected ring network), 
Regarding to claim 30, (New) The system of claim 28, the combination of Cruz and Yorihisa  teach the limitation as described in claim 28.  
Cruz teaches wherein the coordinating node is configured to perform a second method comprising: generating the parameter dataset using initial data for an artificial-intelligence model; ([0094] … the TE accepts the request from the NMS/Controller by sending to the NMS a Collec_Acc message,(i.e. the controller generating and sending the initial data for AI model)) transmitting the generated parameter dataset to one of the plurality of distributed nodes; ([0094] Each TE, upon reception of a Collec_Avail message that receiving parameter dataset from the model (Controller transmitting Parameter dataset to participating distributed nodes).) removing, after each distributed node of the plurality of distributed nodes has added data to the parameter dataset, the initial data from the parameter dataset; and ([0114] Then, after receiving the ANN or other model parameters from the first incoming TE, the sample 
Regarding to claim 31, (New) The system of claim 28,  the combination of Cruz and Yorihisa  teach the limitation as described in claim 28.
Cruz doesn’t explicitly wherein the second key is a public key for the second distributed node. 
Yorihisa  teaches wherein the second key is a public key for the second distributed node. ([0052 ] each computer prepares a correspondence table (table) between the name of the computer that has known the public key, and the name of the computer trusted to know the public key (second key of second distributed node). 
Regarding to claim 32, (New) The system of claim 28,  the combination of Cruz and Yorihisa  teach the limitation as described in claim 28.
Cruz teaches wherein the method further comprises: receiving, from the coordinating node, an identifier for the second distributed node; ([0101] Step 1: The controller/NMS may first determine the random sequence of iterations for covering the whole GD (i.e. all nodes in the 
Cruz doesn’t explicitly teach a key exchange with the second distributed node using the identifier for the second distributed node; and receiving the second key from the second distributed node.
Yorihisa teaches  initiating a key exchange with the second distributed node using the identifier for the second distributed node; and receiving the second key from the second distributed node.  ([0053-0056] discloses computers C21 (i.e. first distributed node) teaching its public key to C21 and exchanging secret message without trusting another computer.(i.e. initiating and exchanging public key.))
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Yorihisa , an efficient and secure public key management, into the teachings of Cruz to improve the security features suggested by Cruz [0060-0063] to support large scale, secure distributed node communication as taught by Yorihisa , [0001].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art because public/private key cryptography to securely communicate in a distributed computing network is a well-established and widely used cryptography method.
Regarding to claim 33, (New) The system of claim 28, the combination of Cruz and Yorihisa  teach the limitation as described in claim 28.
Cruz teaches wherein the parameter dataset is associated with an artificial-intelligence model, the parameter dataset comprising a set of weights for parameters in the artificial-intelligence 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9521158B2  - Feature Aggregation in a computer network – 
US 20150106308 A1 - DISTRIBUTED MACHINE LEARNING INTELLIGENCE DEVELOPMENT SYSTEMS

Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS
from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of
the THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD , can be reached at telephone number (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SOLOMON AREGA/Examiner, Art Unit 4164      

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431